Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-12-00464-CV

                      IN THE INTEREST OF E.M.S. and M.N.R., Children

                     From the 57th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-PA-02147
                           Honorable Brenda Chapman, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: November 28, 2012

AFFIRMED

           Appellant Mother A.S. and Appellant Father G.R. appeal the trial court’s order

terminating their parental rights to E.M.S. and M.N.R. Both of appellants’ court-appointed

attorneys have filed briefs containing a professional evaluation of the record and demonstrating

that there are no arguable grounds to be advanced. Both of appellants’ court-appointed attorneys

have, respectively, concluded that this appeal is without merit. Both briefs meet the requirements

of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04–03–00096–CV, 2003 WL
21157944, at * 4 (Tex. App.—San Antonio 2003, order) (applying Anders procedure in appeal

from termination of parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San

Antonio 2003, no pet.). Further, Appellant Mother A.S.’s counsel states that he provided

Appellant Mother A.S. with a copy of the brief and informed her of her right to review the record
                                                                                    04-12-00464-CV


and file a pro se brief. Similarly, Appellant Father G.R.’s counsel states that he provided

Appellant Father G.R. with a copy of the brief and informed him of his right to review the record

and file a pro se brief. Neither Appellant Mother A.S. nor Appellant Father G.R. has filed a pro

se brief.

         After reviewing the record and counsels’ briefs, we agree that the appeal is frivolous and

without merit. Therefore, the Order of Termination signed by the trial court is affirmed. We grant

counsels’ motions to withdraw. Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio

1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n. 1 (Tex. App.—San Antonio 1996, no

pet.).



                                                  PER CURIAM




                                                -2-